Motion for a stay of all proceedings on the part of the defendant-respondent, pending the hearing and determination of the appeal herein, granted, except that defendant-respondent is permitted to proceed with her motion for temporary alimony, returnable January 16, 1961. This stay is granted on condition that appellant be ready to argue or submit the appeal on January 30, 1961, for which date the appeal is ordered to be placed on the calendar. The papers on appeal and the appellant’s brief must be served and filed on or before January 24, 1961. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.